                 Case 21-13441-LMI         Doc 34     Filed 07/14/21      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
In re:

LIZ ECHEVARRIA                                                  CASE NO. 21-13441-LMI
                                                                CHAPTER 13
                  Debtor.
_______________________________/

                         OBJECTION TO CONFIRMATION OF PLAN

         Creditor, VW Credit, Inc., files its Objection to Confirmation of Plan and states:

         1.      Creditor is the lienholder on the title to the following vehicle:

                                  2019 VOLKSWAGEN ATLAS
                             VIN: 1V2YR2CA1KC559002 (“Vehicle”).

         2.      Creditor filed a Proof of Claim in the amount of $63,094.14, including an arrearage

of $22,730.12.

         3.      Debtor’s Plan does not provide for treatment to Creditor.

         4.      Accordingly, the underlying debt is not provided for in the bankruptcy and would

be deemed non-dischargeable, pursuant to the holding in Dukes v. Suncoast Credit Union (In re

Dukes), 909 F.3d 1306, 1322 (11th Cir. Dec. 6, 2018) (“So, because the [creditor’s] mortgage was

not ‘provided for’ by the plan under § 1328(a), it was not discharged.”).

         5.      In the event the Debtor amends the Plan to provide treatment to Creditor inside the

Plan, the amended Plan should conform to Creditor’s Proof of Claim.

         WHEREFORE, Creditor respectfully requests the Court sustain this Objection and for

such other and further relief as the Court deems appropriate.

                                                        /s/ Gavin N. Stewart
                                                        Gavin N. Stewart, Esquire
                                                        Florida Bar Number 52899
                                                        P.O. Box 5703
                                                        Clearwater, FL 33758
                                                        P: (727) 565-2653
                Case 21-13441-LMI         Doc 34   Filed 07/14/21   Page 2 of 2




                                                    F: (727) 213-9022
                                                    E: bk@stewartlegalgroup.com
                                                    Counsel for Creditor


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 14th day of July 2021.

                                                    /s/ Gavin N. Stewart
                                                    Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Liz Echevarria
7905 E Dr #15-B
N Bay Village, FL 33141

VIA CM/ECF NOTICE
Jose A Blanco
Jose A. Blanco, P.A.
355 W 49 ST
Hialeah, FL 33012

Nancy K. Neidich
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
